           Case 2:15-cr-00165-APG-NJK Document 39 Filed 10/14/20 Page 1 of 3




1    NICHOLAS A. TRUTANICH
     United States Attorney
2    District of Nevada
     Nevada Bar Number 13644
3
     SUMMER A. JOHNSON
4    Assistant United States Attorney
     501 Las Vegas Blvd. South, Suite 1100
5    Las Vegas, Nevada 89101
     Telephone: (702) 388-6336
6    Facsimile: (702) 388-6787
     E-mail: Summer.Johnson@usdoj.gov
7    Attorneys for the United States

8                           UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEVADA
9
     UNITED STATES OF AMERICA,                    Case No.: 2:15-cr-00165-APG-NJK
10
                   Judgment Creditor,             FINAL ORDER OF GARNISHMENT
11
            v.
12
     CHAD NICHOLS,
13
                   Judgment Debtor,
14
     and
15

16   AMERICAN EAGLE
     TRANSPORTATION, and its Successors or
17   Assigns,
18                 Garnishee.
19

20
            This matter is before the Court for consideration of the entry of a final order in
21
     garnishment pursuant to Section 3205 of the Federal Debt Collections Procedures Act of
22
     1990, 28 U.S.C. § 3205, against the non-exempt earnings of the Judgment Debtor, CHAD
23
     NICHOLS.
24
            The United States filed an Application for Writ of Garnishment seeking any
25
     nonexempt property belonging to or owed the Judgment Debtor by American Eagle
26
     Transportation, its Successors or Assigns (“Garnishee”). A Writ of Garnishment was
27
     properly served on Garnishee, which filed an Answer stating that it had in its possession,
28


                                                 4
            Case 2:15-cr-00165-APG-NJK Document 39 Filed 10/14/20 Page 2 of 3




1    custody or control, personal property belonging to and due the Judgment Debtor in the form

2    of weekly wages that vary in amount.

3           The Judgment Debtor was served with the Writ of Garnishment and notified of his

4    right to claim an exemption or request a hearing. The Judgment Debtor did not request a

5    hearing to determine exempt property.

6           Having considered the Application, Garnishee’s Answer and noting that the

7    Judgment Debtor has not exercised his right to request a hearing, the Court GRANTS the

8    United States’ Motion for Final Order of Garnishment and orders as follows:

9           IT IS THEREFORE ORDERED, ADJUDGED and DECREED that the Garnishee

10   is hereby ordered to pay into the hands of the Clerk, U.S. District Court, at least monthly,

11   the lesser of:

12          1. Twenty-five percent (25%) of Judgment Debtor’s disposable earnings; or

13          2. All amounts of Judgment Debtor’s disposable earnings in excess of 30 times the

14               federal minimum hourly wage. See 15 U.S.C. § 1673(a)

15          To calculate disposable earnings, subtract the following from wages, commissions,

16   income:

17          1. Federal Income Tax; and
            2. Federal Social Security Tax; and
18
            3. Other state and local income taxes (if any).
19          IT IS FURTHER ORDERED, ADJUDGED and DECREED that all monies
20   previously held by the Garnishee in accordance with the Writ of Garnishment shall
21   immediately be paid to the United States.
22          IT IS FURTHER ORDERED, ADJUDGED and DECREED that these sums are to
23   be applied to the Judgment rendered in the matter in the sum of $12,856.03, upon which
24   there is an unpaid balance of $10,230.04 due, as of September 29, 2020. These deductions
25   are to continue until the total amount due, plus accruing interest, is fully paid and satisfied.
26          Checks should be made payable to:
27
            Clerk of the Court, U.S. District Court
28


                                                    5
          Case 2:15-cr-00165-APG-NJK Document 39 Filed 10/14/20 Page 3 of 3




1          Mailed to:

2          Clerk of the Court, U.S. District Court
3          333 Las Vegas Boulevard South, Suite 1334
           Las Vegas, NV 89101
4
           And bearing Judgment Debtor’s name and case number:
5
           2:15-cr-00165-APG-NJK
6

7
              October 14, 2020
     Dated: ___________________________     _________________________________________
8                                           UNITED STATES DISTRICT JUDGE

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                              6
